Ex. 21-1 Ruby Tuesday, Inc. & Subsidiaries SUBSIDIARIES/AFFILIATES Quality Outdoor Services, Inc. RT Distributing, LLC RT Airport, Inc. RT South Florida Franchise, LP RT Franchise Acquisition, LLC Ruby Tuesday GC Cards, Inc. RT Louisville Franchise, LLC RT West Palm Beach Franchise, LP RT McGhee Tyson, LLC RT Detroit Franchise, LLC RT One Percent Holdings, Inc. RT Michigan Franchise, LLC Ruby Tuesday, LLC RT O'Toole, LLC RT One Percent Holdings, LLC RT Smith, LLC RT Minneapolis Holdings, LLC RT Millington, LLC RT Omaha Holdings, LLC 4721 RT of Pennsylvania, Inc. RT Denver, Inc. RT of Annapolis, Inc. RT Louisville, Inc. Ruby Tuesday of Marley Station, Inc. RT Orlando, Inc. Orpah,Inc. RT South Florida, Inc. RT Hospitality - York, JV RT Tampa, Inc Ruby Tuesday of St. Mary's, Inc. RT West Palm Beach, Inc. Ruby Tuesday of Allegany County, Inc. RTBD, Inc. Ruby Tuesday of Columbia, Inc. RT Kentucky Restaurant Holdings, LLC Ruby Tuesday of Salisbury, Inc. RT New Hampshire Restaurant Holdings, LLC Ruby Tuesday Sunday Club, Inc. RTGC, LLC Ruby Tuesday of Linthicum, Inc. RT Restaurant Services, LLC Ruby Tuesday of Frederick, Inc. RT Finance, Inc. RT of Cecil County, Inc. RT Florida Equity, LLC RT of Clarksville, Inc. RT Southwest Franchise, LLC RT of Riverside, Inc. RT Tampa Franchise, LP Ruby Tuesday of Pocomoke City, Inc. RT New York Franchise, LLC RT of Fruitland, Inc. RT Northern California Franchise, LLC RTMB Lodging Joint Venture RTTA, LP RT Stonebridge Joint Venture RT Michiana Franchise, LLC RTT Texas, Inc. RT Orlando Franchise, LP RTTT, LLC Wok Hay 2, LLC RT/Sayosha Chambersburg Joint Venture
